DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/21 has been entered.
Claim 4 has been cancelled.  Claim 30 has been added.  Claims 1-3, 5-30 are pending.  Claims 1-3, 8, 10-12, 16-18, 22-24, 28-29 have been amended.  Claims 1-3, 5-30 are examined herein.
The terminal disclaimer filed on 5/5/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of Application No. 16/297,278 and US Patent 10,537,115 have been reviewed and accepted.  The terminal disclaimers have been recorded.  The obviousness double patenting rejections are hereby withdrawn.
Applicant’s amendments filed with the RCE and the Examiner’s Amendment below have rendered the remaining rejections of the last Office Action moot, therefore hereby withdrawn.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Scott Dyar on 5/4/2022.
The application has been amended as follows:

1.	(Currently Amended) A method of protecting harvested produce, comprising:
providing a mixture comprising a composition in a solvent, the composition comprising:
one or more compounds of Formula II: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(Formula II); and
one or more compounds of Formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (Formula I);
 wherein the composition comprises at least 90% by mass of the one or more  compounds of Formula II and the one or more compounds of Formula I, and for both Formula I and Formula II:
each Ra is independently –H or –C1-C6 alkyl;
each Rb is independently selected from –H, –C1-C6 alkyl, or –OH;
	R1, R2, R5, R6, R9, R10, R11, R12 and R13 are each independently, at each occurrence, –H, –OR14, –NR14R15, –SR14, halogen, –C1-C6 alkyl, –C2-C6 alkenyl, –C2-C6 alkynyl, –C3-C7 cycloalkyl, aryl, or heteroaryl, wherein each alkyl, alkenyl, alkynyl, cycloalkyl, aryl, or heteroaryl is optionally substituted with one or more –OR14, –NR14R15, –SR14, or halogen;
	R3, R4, R7, and R8 are each independently, at each occurrence, –H, –OR14, –NR14R15, –SR14, halogen, –C1-C6 alkyl, –C2-C6 alkenyl, –C2-C6 alkynyl, –C3-C7 cycloalkyl, aryl, or heteroaryl wherein each alkyl, alkenyl, alkynyl, cycloalkyl, aryl, or heteroaryl is optionally substituted with one or more –OR14, –NR14R15, –SR14, or halogen; or 
	R3 and R4 can combine with the carbon atoms to which they are attached to form a C3-C6 cycloalkyl, a C4-C6 cycloalkenyl, or 3- to 6-membered ring heterocycle; and/or 
R7 and R8 can combine with the carbon atoms to which they are attached to form a C3-C6 cycloalkyl, a C4-C6 cycloalkenyl, or 3- to 6-membered ring heterocycle;
	R14 and R15 are each independently, at each occurrence, –H, –C1-C6 alkyl, –C2-C6 alkenyl, or –C2-C6 alkynyl; 
	the symbol 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 represents a single bond or a cis or trans double bond; 
	n is 0, 1, 2, 3, 4, 5, 6, 7 or 8;
	m is 0, 1, 2 or 3;
	q is 0, 1, 2, 3, 4 or 5; and
r is 0, 1, 2, 3, 4, 5, 6, 7 or 8;
applying the mixture to a surface of the harvested produce; and 
forming a coating on the produce.

2.	(Currently Amended) The method of claim 1

3.	(Previously Presented) The method of claim 2, wherein the composition further comprises an additive selected from fatty acids, esters, amides, amines, thiols, carboxylic acids, ethers, aliphatic waxes, alcohols, organic salts, and inorganic salts.

4.	(Canceled)

5.	(Previously Presented) The method of claim 3, wherein the additive is an organic salt.

6.	(Currently Amended) The method of claim 1

7–9.	(Canceled) 
	
10.	(Currently Amended) A method of protecting an agricultural product, comprising:
providing a solution comprising a composition dissolved in a solvent, the composition comprising:
one or more compounds of Formula II: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(Formula II); and
one or more compounds of Formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (Formula I);
wherein the composition comprises at least 90% by mass of the one or more compounds of Formula II and the one or more compounds of Formula I, and for both Formula I and Formula II:
each Ra is independently –H or –C1-C6 alkyl;
each Rb is independently selected from –H, –C1-C6 alkyl, or –OH;
	R1, R2, R5, R6, R9, R10, R11, R12 and R13 are each independently, at each occurrence, –H, –OR14, –NR14R15, –SR14, halogen, –C1-C6 alkyl, –C2-C6 alkenyl, –C2-C6 alkynyl, –C3-C7 cycloalkyl, aryl, or heteroaryl, wherein each alkyl, alkenyl, alkynyl, cycloalkyl, aryl, or heteroaryl is optionally substituted with one or more –OR14, –NR14R15, –SR14, or halogen;
	R3, R4, R7, and R8 are each independently, at each occurrence, –H, –OR14, –NR14R15, –SR14, halogen, –C1-C6 alkyl, –C2-C6 alkenyl, –C2-C6 alkynyl, –C3-C7 cycloalkyl, aryl, or heteroaryl wherein each alkyl, alkenyl, alkynyl, cycloalkyl, aryl, or heteroaryl is optionally substituted with one or more –OR14, –NR14R15, –SR14, or halogen; or 
	R3 and R4 can combine with the carbon atoms to which they are attached to form a C3-C6 cycloalkyl, a C4-C6 cycloalkenyl, or 3- to 6-membered ring heterocycle; and/or 
R7 and R8 can combine with the carbon atoms to which they are attached to form a C3-C6 cycloalkyl, a C4-C6 cycloalkenyl, or 3- to 6-membered ring heterocycle;
	R14 and R15 are each independently, at each occurrence, –H, –C1-C6 alkyl, –C2-C6 alkenyl, or –C2-C6 alkynyl; 
	the symbol 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 represents a single bond or a cis or trans double bond; 
	n is 0, 1, 2, 3, 4, 5, 6, 7 or 8;
	m is 0, 1, 2 or 3;
	q is 0, 1, 2, 3, 4 or 5; and
r is 0, 1, 2, 3, 4, 5, 6, 7 or 8, and 
wherein the composition optionally comprises one or more additives selected from fatty acids, esters, and organic salts;
applying the solution to a surface of the agricultural product; and 
removing the solvent to form a protective coating on the agricultural product, the coating having a thickness of less than 3 microns.

11.	(Canceled) 

12.	(Canceled) 

13.	(Currently Amended) The method of claim 10, wherein the composition further comprises an organic salt.

14.	(Currently Amended) The method of claim 10, wherein the solution further comprises a carboxylic acid.

15.	(Currently Amended) The method of claim 10, wherein the solvent comprises water or ethanol.

16.	(Currently Amended) A method of protecting an agricultural product, comprising:
providing a mixture comprising a composition in a solvent, the composition comprising:
one or more compounds of Formula II: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(Formula II); and
one or more compounds of Formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (Formula I);
wherein the composition comprises at least 90% by mass of the one or more compounds of Formula II and the one or more compounds of Formula I, and for both Formula I and Formula II:
each Ra is independently –H or –C1-C6 alkyl;
each Rb is independently selected from –H, –C1-C6 alkyl, or –OH;
	R1, R2, R5, R6, R9, R10, R11, R12 and R13 are each independently, at each occurrence, –H, –OR14, –NR14R15, –SR14, halogen, –C1-C6 alkyl, –C2-C6 alkenyl, –C2-C6 alkynyl, –C3-C7 cycloalkyl, aryl, or heteroaryl, wherein each alkyl, alkenyl, alkynyl, cycloalkyl, aryl, or heteroaryl is optionally substituted with one or more –OR14, –NR14R15, –SR14, or halogen;
	R3, R4, R7, and R8 are each independently, at each occurrence, –H, –OR14, –NR14R15, –SR14, halogen, –C1-C6 alkyl, –C2-C6 alkenyl, –C2-C6 alkynyl, –C3-C7 cycloalkyl, aryl, or heteroaryl wherein each alkyl, alkenyl, alkynyl, cycloalkyl, aryl, or heteroaryl is optionally substituted with one or more –OR14, –NR14R15, –SR14, or halogen; or 
	R3 and R4 can combine with the carbon atoms to which they are attached to form a C3-C6 cycloalkyl, a C4-C6 cycloalkenyl, or 3- to 6-membered ring heterocycle; and/or 
R7 and R8 can combine with the carbon atoms to which they are attached to form a C3-C6 cycloalkyl, a C4-C6 cycloalkenyl, or 3- to 6-membered ring heterocycle;
	R14 and R15 are each independently, at each occurrence, –H, –C1-C6 alkyl, –C2-C6 alkenyl, or –C2-C6 alkynyl; 
	the symbol 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 represents a single bond or a cis or trans double bond; 
	n is 0, 1, 2, 3, 4, 5, 6, 7 or 8;
	m is 0, 1, 2 or 3;
	q is 0, 1, 2, 3, 4 or 5; and
r is 0, 1, 2, 3, 4, 5, 6, 7 or 8, and 
wherein the composition optionally comprises one or more additives selected from fatty acids, esters, amides, amines, thiols, carboxylic acids, ethers, aliphatic waxes, alcohols, organic salts, and inorganic salts; and
causing the mixture to be applied to a surface of the agricultural product to form a coating on the agricultural product.

17.	(Currently Amended) The method of claim 1[[,]] or 16,

18.	(Currently Amended) The method of claim 16, wherein [[the]] one or more of the compounds of Formula II has a carbon chain length that is different from a carbon chain length of one or more of the compounds of Formula I.

19.	(Currently Amended) The method of claim 16

20.	(Currently Amended) The method of claim 16

21.	(Canceled) 

22.	(Currently Amended) The method according to claim [[21]] 1, wherein one or more of the compounds of Formula II has a carbon chain length that is different from a carbon chain length of one or more of the compounds of Formula I.

23.	(Canceled) 

24.	(Currently Amended) The method according to claim [[23]] 10, wherein one or more of the compounds of Formula II has a carbon chain length that is different from a carbon chain length of one or more of the compounds of Formula I.

25.	(Previously Presented) The method of claim 24, wherein the additive is an organic salt.

26.	(Previously Presented) The method of claim 24, wherein the composition comprises a carboxylic acid.

27.	(Previously Presented) The method of claim 24, wherein the solvent comprises water or ethanol.

28.	(Currently Amended) A method of protecting an agricultural product, comprising:
providing a mixture comprising a composition in a solvent, wherein the composition comprises: 
one or more compounds of Formula II:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (Formula II); and 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (Formula I);
wherein the composition comprises at least 90% by mass of the one or more compounds of Formula II and the one or more compounds of Formula I, and for both Formula I and Formula II: 
each Ra is independently –H or –C1-C6 alkyl;
each Rb is independently selected from –H, –C1-C6 alkyl, or –OH;
R1, R2, R5, R6, R9, R10, R11, R12 and R13 are each independently, at each occurrence, –H, – OR14, –NR14R15, –SR14, halogen, –C1-C6 alkyl, –C2-C6 alkenyl, –C2-C6 alkynyl, –C3-C7 cycloalkyl, aryl, or heteroaryl, wherein each alkyl, alkenyl, alkynyl, cycloalkyl, aryl, or heteroaryl is optionally substituted with one or more –OR14, –NR14R15, –SR14, or halogen;
R3, R4, R7, and R8 are each independently, at each occurrence, –H, –OR14, –NR14R15, – SR14, halogen, –C1-C6 alkyl, –C2-C6 alkenyl, –C2-C6 alkynyl, –C3-C7 cycloalkyl, aryl, or heteroaryl wherein each alkyl, alkenyl, alkynyl, cycloalkyl, aryl, or heteroaryl is optionally substituted with one or more –OR14, –NR14R15, –SR14, or halogen; or
R3 and R4 can combine with the carbon atoms to which they are attached to form a C3-C6 cycloalkyl, a C4-C6 cycloalkenyl, or 3- to 6-membered ring heterocycle; and/or
R7 and R8 can combine with the carbon atoms to which they are attached to form a C3-C6 cycloalkyl, a C4-C6 cycloalkenyl, or 3- to 6-membered ring heterocycle;
R14 and R15 are each independently, at each occurrence, –H, –C1-C6 alkyl, –C2-C6 alkenyl, or –C2-C6 alkynyl;
[AltContent: connector]the symbol 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 represents a single bond or a cis or trans double bond; 
n is 0, 1, 2, 3, 4, 5, 6, 7 or 8;
m is 0, 1, 2 or 3;
q is 0, 1, 2, 3, 4 or 5; and
r is 0, 1, 2, 3, 4, 5, 6, 7 or 8;
wherein the composition optionally further comprises one or more additives selected from fatty acids, esters, amides, amines, thiols, carboxylic acids, ethers, aliphatic waxes, alcohols, organic salts, and inorganic salts;
applying the solution to a surface of the agricultural product; and
removing the solvent to form a coating on the agricultural product.

29.	(Previously Presented) The method of claim 28, wherein one or more of the compounds of Formula II has a carbon chain length that is different from a carbon chain length of one or more of the compounds of Formula I.

30.	(Previously Presented) The method of claim 1, wherein the composition is free from organic salts.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Schuldes (DE 25 05 428).  Schuldes discloses a single composition comprising 46% monoglyceride.  Schuldes does not describe or suggest “wherein the composition comprises at least 90% by mass of the one or more compounds of Formula II and the one or more compounds of Formula I.”  Schuldes does not specifically identify monoglycerides as an “active agent” that is responsible for the protective coating.  Therefore, there is no motivation for one of ordinary skill in the art to optimize the monoglycerides from 46% to 90% by mass or greater.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627